DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2 recites, “The multilayer structure according to Claim 1 comprising an additional third polymer layer, adhesively sandwiched between the barrier layer and the second polymer layer, the adhesive layers comprising crosslinked (meth)acrylic copolymers”; however, given that Claim 1 recites that the barrier layer is “adhesively sandwiched between a first polymer layer and a second polymer layer by adhesive layers” and that “the adhesive layer between the barrier layer and the second polymer layer comprises crosslinked (meth)acrylic copolymers”, it is unclear as to what adhesive layers are referenced by the limitation of claim 2, e.g. all adhesive layers of the multilayer structure, only the adhesive layer sandwiched between the barrier layer and the second polymer layer as recited in claim 1 and any additional adhesive layer(s) needed to adhesively sandwich the additional third polymer layer between the barrier layer and the second polymer layer which layers” (emphasis added), but claim 1 from which these claims depend only recites that “the adhesive layer [singular] between the barrier layer and the second polymer layer comprises crosslinked (meth)acrylic copolymers” (emphasis added).  Hence, one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.
Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 6-9 recite the limitation, “a thickness…is comprised
Claims 10, 13 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 10, 13 and 21 recite part ranges for the parts of copolymerized vinyl aromatics and parts of copolymerized (meth)acrylate monomers, however, the claims fail to recite a basis for said parts, e.g. parts by weight, parts by mole, etc., and based upon the adhesive, the copolymer, the emulsion, etc., and hence, one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.
Claims 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 19 recites the limitations, “a barrier layer, adhesively sandwiched between a first polymer and a second polymer layer by adhesive layers” on lines 2-3, “the adhesive layer between the barrier layer and the second polymer layer comprises crosslinked (meth)acrylic copolymers” on lines 10-11, and “an additional third polymer layer, adhesively sandwiched between the barrier layer and the second polymer layer, the adhesive layers comprising crosslinked (meth)acrylic copolymers” on lines 12-14, such that it is unclear as to which “adhesive layers” are referenced on line 13 given the lack of clear antecedent basis.  Hence, one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so 
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-14, and 16-18 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Li (US2020/0207905).  Li discloses water-based, two-component acrylic/urethane adhesive compositions for use in laminating adhesive applications, wherein the compositions exhibit improved adhesion to metal structures, such as foil, and improved heat and chemical resistance, and are particularly attractive for packaging applications, wherein the adhesive composition comprises an acrylic copolymer dispersion, an epoxy-terminated polyester incorporated into the acrylic copolymer dispersion, and a water-.  
Li discloses working examples utilizing the two-part adhesive formulation as noted above to laminate a pre-laminated polyester/foil to a 1 mil low density polyethylene film (GF-19) to produce a laminate of PET-foil/PE, wherein the pre-laminated polyester/foil comprises as 12µm PET film laminated to a 9µm* aluminum foil via a polyester polyurethane adhesive layer (ADCOTE™ 550/Coreactant F) at a coating weight of 3.26 g/m2 (equates to a thickness within the range recited in instant claim 9, Examples); and thus Li clearly teaches a multilayer structure comprising a barrier layer adhesively sandwiched between a first polymer and a second polymer, wherein the first polymer layer is a polyester, the barrier layer is an aluminum foil, the second polymer layer comprises polyolefin, and the adhesive layer between the barrier layer and the second polymer layer comprises crosslinked (meth)acrylic copolymers, as recited in instant claim 1 as well as the layers, thicknesses, and crosslinked copolymer adhesive as recited in instant claims 4-13 and 16 (*Note: with regards to the aluminum foil, it is clearly evident that the “mil” recited in Table 1 for the aluminum “foil” thickness is an obvious error with respect to the units, and given that one skilled in the art would clearly recognize or envisage that the “0.00035” thickness in the table for the commercially available prelaminated PET/foil is in units of “inch” not “mil”, i.e. an aluminum foil having a thickness of 9µm, as clearly evidenced by Xie, US2019/0292428, Table 1; or Xie, US2020/0181467, Table 1; or Xie, US2019/0169477, Table 1; or Perez, US2018/0304602, Paragraph 0104; or Vietti, US2017/0226391, Paragraph 0081; or Jimenez, US2016/0319068, Paragraph 0055; or Chen, US2015/0183193, Paragraph 0133, the aluminum foil thickness of the examples taught by Li falls within the range recited in instant claim 8).  Li discloses that strips of the example laminates are tested for T-bond strength as recited in Paragraph 0066 and that the example laminates are formed into pouches (as in instant claim 14) and filled with a sauce blend as a food simulant to test the boil-in-bag properties of the 
Alternatively, it would have been obvious to one having ordinary skill in the art to reasonably expect the laminates taught by Li, which have the same layer structure, same layer materials including the same adhesive composition, and same layer thicknesses as in the claimed invention, and are laminated with the same adhesive by the same method as utilized in the instant invention to produce laminates having the same form, e.g. pouch, and same end uses as the instant invention, to exhibit the same bond strength properties as instantly claimed according to ASTM F904 after a 1 month contact at 55ºC with a solution having a pH of 8 or more, and .
Claim Rejections - 35 USC § 103
Claims 1-14 and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Limatibul (US2018/0345628) in view of Li (US2020/0207905).  Limatibul discloses an aluminum barrier laminate and liner for use in packaging various dispensing liquid or paste-type products such as lotions, gels and creams including aggressive hair color cream, such as in a tubular or squeezable container, wherein the barrier laminate prevents loss of oxygen and aroma without stress crack, and comprises polyethylene-based films laminated to an aluminum barrier film (Entire document, particularly Abstract; Paragraphs 0001-0003, 0061).  Limatibul discloses various laminate structures comprising an aluminum foil barrier layer (7) adhesively sandwiched between inner and outer polyethylene layers (4) as in Figs. 1 and 3, or between an outer film comprising a polyethylene layer (4) and an inner multilayer polymer film (8) comprising polyethylene layers as in Fig. 2, wherein the laminate structures also include a plurality of intervening polyethylene (5), tie (6) and/or adhesive (9) layers (Entire document, particularly Paragraphs 0022-0024, 0027, and 0036); reading upon the claimed barrier layer adhesively sandwiched between a first polymer layer and a second polymer layer by adhesive layers, wherein the barrier layer comprises an aluminum foil (as in instant claim 4), the first polymer layer is a polyolefin, and the second polymer layer comprises a polyolefin as in instant claim 1 (particularly polyethylene as in instant claims 5 and 19) as well as the additional third layer adhesively sandwiched between the barrier layer and the second polymer layer as in instant claims 2 and 19.  Limatibul discloses that dry lamination or extrusion coating has cost-benefits as compared to extrusion lamination due to a lower coating weight of raw material, and that the .
However, as discussed in detail above, Li discloses water-based, two-component acrylic/urethane adhesive compositions for use in laminating adhesive applications, wherein the compositions exhibit improved adhesion to metal structures, such as foil, and improved heat and chemical resistance, and are particularly attractive for packaging applications, wherein the adhesive composition comprises an acrylic copolymer dispersion, an epoxy-terminated polyester incorporated into the acrylic copolymer dispersion, and a water-dispersible isocyanate, and unlike traditional acrylic/polyurethane approaches that mix an acrylic dispersion with a polyol and then crosslink with an isocyanate, the acrylic copolymer dispersion of the invention is modified by an epoxy-terminated polyester which is then crosslinked with the water-emulsifiable isocyanate (reading upon the claimed adhesive layer comprises crosslinked (meth)acrylic copolymers as in instant claims 1 and 19 as well as the crosslinked (meth)acrylic copolymer of instant claims 11-12; Entire document, particularly Abstract; Paragraphs 0001, 0002, 0004, 0011, 0014, and 0048).  Li specifically discloses water-based acrylic copolymer emulsions comprising copolymers of vinyl aromatics and (meth)acrylate monomers in parts as instantly claimed that are reacted with an aliphatic diisocyanate as instantly claimed, and particularly as in instant claims 10-13, 16 and 21 (Paragraphs 0014-0016, 0041, Examples).  Li discloses that the adhesive compositions can be used on a wide variety of one or a plurality of substrates including polyethylene, polyethylene terephthalate, metal such as aluminum, and metallized plastics (Paragraph 0048), and that the substrates to be bonded together may be similar or dissimilar material, wherein sheets may be on the order of 1 to 10 mils in thickness, with larger or smaller prima facie obviousness to simply substitute one known element for another to obtain predictable results and/or prima facie obviousness to combine prior art reference teachings to arrive at the claimed invention where there is some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference.  Hence, the invention as recited in instant claims 1, 2, 4, 5, 10-13, and 16-21 would have been obvious over the teachings of Limatibul in view of Li, wherein it is again noted that the claimed bond strength properties would have been obvious based upon the teachings of Limatibul as discussed in detail above and/or given that the laminate structure taught by Limatibul in view of Li comprises the same laminate structure and adhesive composition as instantly claimed, it would have been obvious one having ordinary skill in the art in reasonably expect the same bond strength properties as instantly claimed.  
With regards to instant claim 3, in addition to the teachings above with respect to instant claims 1-2, Limatibul provides a clear teaching and/or suggestion that the laminate structure may prima facie obviousness to combine prior art elements according to known methods to yield predictable results and/or prima facie obviousness to simply substitute one known element for another to obtain predictable results.  Hence, the claimed invention as recited in instant claim 3 would have been obvious over the teachings of Limatibul in view of Li.
With regards to instant claims 6-9, in addition to the teachings above with respect to instant claim 1, both Limatibul (Entire document, particularly Paragraphs 0029-0035, 0037-0044, 0048-0054, Table 1) and Li (Paragraph 0045, Examples) disclose layer thicknesses as instantly claimed and hence the claimed invention as recited in instant claims 6-9 would have been obvious over the teachings of Limatibul in view of Li.
With regards to instant claims 14 and 22, as discussed in detail above, both Limatibul and Li disclose packaging materials/forms as broadly claimed and hence the claimed invention as recited in instant claims 14 and 22 would have been obvious over the teachings of Limatibul in view of Li.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Julien (US2006/0154009) discloses a packaging device for hair dyeing products including comprising a flexible multilayer layer including at least one metal layer and at least one non-metallic layer laminated via at least one bonding agent comprising a copolymer of at least 7% carboxylic and/or carboxylate units.  Maurice (US2012/0205267) discloses a laminate material for forming a packaging container such as tubes and pouches for holding aggressive hair dye products that often have a pH of around 12, wherein example laminate materials are tested by filling tubes formed from the laminate with hair dye product, sealing and storing for up to 3 months at 45ºC.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508.  The examiner can normally be reached on Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        September 3, 2021